DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Scott Moore on January 27th, 2022.
The application has been amended as follows:
Amendment is made to the newly added limitations, from line 12 to line 17 of claim 1.
Amendment is made to the newly added limitations, from line 17 to line 22 of claim 9.
Claim 1. (Examiner’s Amendment) A semiconductor package comprising:
…
wherein the semiconductor chip is between the upper connection structure and the lower connection structure, and the lower connection structure comprises a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure, the lower connection structure further comprising  , which is 
….
Claim 9. (Examiner’s Amendment) A semiconductor package comprising:
…
wherein the first semiconductor chip is between the first connection structure and the third connection structure, and the first connection structure comprises a lower insulating layer on a lower surface of the first semiconductor chip and on a lower surface of the second connection structure, the first connection structure further comprising , which is 
….
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 9 were amended. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on January 07th, 2022, with respect to the amended features of claim 1 and claim 9 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 07th
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “wherein the semiconductor chip is between the upper connection structure and the lower connection structure, and the lower connection structure comprises a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure, the lower connection structure further comprising  a lower conductive pattern layer on the lower insulating layer, which is connected to the semiconductor chip and the intermediate connection structure by way of separate lower vias, respectively” in combination with the rest of limitations recited in claim 1.
Regarding to claim 9, the prior art fails to anticipate or render obvious the limitations including “wherein the first semiconductor chip is between the first connection structure and the third connection structure, and the first connection structure comprises a lower insulating layer on a lower surface of the first semiconductor chip and on a lower surface of the second connection structure, the first connection structure further comprising a lower conductive pattern layer on the lower insulating layer, which is connected to the semiconductor chip and the second connection structure by way of separate lower vias, respectively, …” in combination with the rest of limitations recited in claim 9.
Claims 2-8 and 10-16 are dependent from the allowable claims, thus they are allowable.
Claims 17-20 were indicated allowable in the previous Office Action. The reasons for allowance of claims 17-20 were also indicated in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828